EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 1/28/2021 has been entered.
The amendment filed 1/28/2021 in combination with the Examiner’s amendment obviates all of the rejections of record.  The provisional double patenting over copending Application No. 16/075,236 has been withdrawn, because the instant application is the earlier-filed application.  See MPEP § 804 (I)(B)(1)(b)(i).

Election/Restrictions
Claims 11-13, 15, 16, 18-21, 32, 34-36, 38, 41 and 42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23-25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1, 3, 8 and 37, directed to the invention(s) of Group I do not all require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 6/8/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Manber on 4/13/2021.

The application has been amended as follows: 

In the claims:
1. (Canceled)
3. (Canceled)
8. (Canceled)
Rhodopsin coding sequence. 
16. (Currently Amended) The vector according to claim 15, wherein said human Rhodopsin coding sequence is under the control of a retina specific promoter    
20. (Currently Amended) A pharmaceutical composition comprising the nucleic acid [[of]] according to claim 11.
23. (Currently Amended) A method of treating an autosomal dominant retinitis pigmentosa caused by a mutation in a Rhodopsin gene in a subject, comprising,
	administering an effective amount of a composition comprising the vector according to claim 16 to a retina of the subject, wherein said vector is an adeno-associated viral (AAV) vector.
24. (Canceled)
25. (Canceled)
37. (Canceled)
38. (Currently Amended) The vector [[of]] according to claim 16, wherein the retina specific promoter is a rhodopsin kinase (RHOK) promoter, a transducin 1 (GNAT1) promoter, or a human transducin 1 (GNAT1) promoter.

42. (New) The vector according to claim 15, wherein said human Rhodopsin coding sequence is under the control of a retina specific promoter, and wherein the nucleic acid molecule encodes a protein of SEQ ID NO: 3, and the nucleic acid molecule further encodes a nuclear localization sequence.       

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed nucleic acid molecules are free of the art.  The prior art does not teach or suggest the nucleic acid molecules encoding the claimed artificial transcription factors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699